Title: To James Madison from Edward Livingston, 19 May 1822
From: Livingston, Edward
To: Madison, James


                
                    Sir,
                    New Orleans 19th May 1822.
                
                The Pamphlet which I have the honor to submit to your perusal will disirve some Interest from the subject, altho’ little from the manner I fear in which it is treated. The efforts making for the improvement of Criminal

Jurisprudence, in this part of the Union cannot but gratify those, who like you Sir, know how important that branch of Government is to the Liberties, as well as the happiness of the People. I cannot hope that you will either find leisure or Inclination to favor me with any Observations on the defects of the System I have proposed. If the perusal of the pamphlet should afford you either Interest or Satisfaction, the Object which induced me to take the Liberty of writing this Letter, will be attained. I have the honor to be with great Respect Your mo obt. Servt.
                
                    Edw. Livingston
                
            